DETAILED ACTION
Claim(s) 7-12 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-8 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (USPGPub No. 2018/0323932) in view of Choi (USPGPub No. 20190109732 A1).

In regards to claim(s) 7 and 12, Huang (USPGPub No. 2018/0323932) teaches a terminal comprising: 
a transmitter that transmits an uplink control channel over a plurality of slots ([Fig. 6] and [Par. 71] teach a transmitter, UE, that transmits an uplink control channel,  PUCCH, over a plurality of slots, “FIG. 6 is a diagram 600 illustrating frequency hopping in slot aggregation. When inter-slot frequency hopping is enabled with slot aggregation, a UE may transmit a first copy of PUCCH in a first slot on a first set of RBs and a second copy of the PUCCH in a second slot on a second set of RBs where the first set of RBs and the second RBs are different…For example, a long PUCCH 602 in a first uplink centric slot 604 may be located at a first frequency. In the example, of FIG. 6, the first frequency is located at a highest frequency within an uplink long PUCCH and PUSCH region (e.g., the uplink long PUCCH and PUSCH region 506 of FIG. 5)…A long PUCCH 606 in a second uplink centric slot 608 may be located at a second frequency. In the example, of FIG. 6, the second frequency is located at a lowest frequency within an uplink long PUCCH and PUSCH region (e.g., the uplink long PUCCH and PUSCH region 506 of FIG. 5);
 and a processor that controls frequency hopping of the uplink control channel over the plurality of slots based on information regarding a frequency resource ([Par. 73] Huang teaches a DCI or RRC signaling that controls to turn inter-slot frequency hopping “…inter-slot hopping may still be turned on (or off). Inter-slot hopping may be turned on (or off), e.g., by the base station, via RRC signaling or DCI dynamic signaling. For example, an RRC message may use one bit to signal to a UE (or UEs)...”) 
The terminal of Huang differs from the terminal for claim 7, in that Huang is silent on where the information is the same as information regarded a frequency resource for when intra-slot frequency hopping is applied. Despite these differences similar feature have been seen in other prior art involving the configuring of a frequency hopping feature. Choi teaches in [Par. 142 – Par. 143] where information used to control an inter-slot frequency hopping feature is the same as information used to control an intra-slot frequency feature, start RB index, partial band index “[0142] Referring to FIG. 13, as an example of (dedicated) RRC signaling for intra-slot hopping configuration, the following information is transmitted through (dedicated) RRC signaling: the SRS configuration (allocation) start RB index=1, the SRS configuration (allocation) end RB index=17, the SRS BW=16 RBs, the number of configured SRS symbols in the SRS transmission slot=4, the start symbol position index of the configured SRS=8, the end symbol position index of the configured SRS=11, the partial band index=1, and the symbol hopping cycle=4 symbols[0143] Referring to FIG. 13, as an example of DCI signaling for inter-slot hopping configuration, the following information is transmitted through DCI signaling. [0144] The DCI for the first SRS slot may indicate the SRS start RB index=1, the SRS end RB index=65, the partial band index=1, the inter-slot hopping cycle: 2 SRS slots, etc. [0145] The DCI for the second SRS slot may indicate the SRS allocation start RB index=65, the SRS allocation end RB index=129, the partial band index=1, and the inter-slot hopping cycle: 2 SRS slots, etc.”)
where the information is the same as information regarded a frequency resource for when intra-slot frequency hopping is applied, in order to provide a reliable means implementing a reliable configuration method for an inter-slot frequency hopping feature.


In regards to claim 8, Huang teaches the terminal according to claim 7, wherein, in the frequency hopping of the uplink control channel over the plurality of slots, the processor maps the uplink control channel to a frequency resource that is hopped per slot (Refer to [Fig. 6] and [Par. 71]).


In regards to claim 11, Huang is silent on the terminal according to claim 7, wherein the information regarding the frequency resource is indicated by using a field in downlink control information from one or more parameters configured by higher layer signaling.
Choi teaches in [Par. 142 – Par. 143] where information used to control an inter-slot frequency hopping feature is the same as information used to control an intra-slot frequency feature, start RB index, partial band index “[0142] Referring to FIG. 13, as an example of (dedicated) RRC signaling for intra-slot hopping configuration, the following information is transmitted through (dedicated) RRC signaling: the SRS configuration (allocation) start RB index=1, the SRS configuration (allocation) end RB index=17, the SRS BW=16 RBs, the number of configured SRS symbols in the SRS transmission slot=4, the start symbol position index of the configured SRS=8, the end symbol position index of the configured SRS=11, the partial band index=1, and the symbol hopping cycle=4 symbols[0143] Referring to FIG. 13, as an example of DCI signaling for inter-slot hopping configuration, the following information is transmitted through DCI signaling. [0144] The DCI for the first SRS slot may indicate the SRS start RB index=1, the SRS end RB index=65, the partial band index=1, the inter-slot hopping cycle: 2 SRS slots, etc. [0145] The DCI for the second SRS slot may indicate the SRS allocation start RB index=65, the SRS allocation end RB index=129, the partial band index=1, and the inter-slot hopping cycle: 2 SRS slots, etc.”). Choi [Par. 11 – Par. 12] - further teaches where a frequency resource, hopping pattern, is indicated by using a field in DCI from one or more parameters configured by higher layer signaling, “[0011] …a user equipment (UE) for transmitting a sounding reference symbol (SRS) including a receiver configured to receive, first information including information on at least one predetermined SRS sequence parameter configured interlockedwith a frequency hopping pattern among SRS sequence parameters, a processor configured to generate an SRS sequence using a value of a parameter corresponding to a frequency hopping pattern configured in the UE with respect to the at least one predetermined SRS sequence parameter… [0012] The receiver may be configured to further receive second information including information indicating the value of the parameter corresponding to the frequency hopping pattern configured in the UE with respect to the at least one predetermined SRS sequence parameter…The value of the parameter corresponding to the frequency hopping pattern configured in the UE may be set to a value varying according to the frequency hopping pattern. Frequency hopping may be configured at a slot level with respect to the UE. The receiver may receive the first information through an radio resource control (RRC) signaling. The receiver may receive the second information in a downlink control information (DCI) format.”
Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify Huang in light of the teachings of Choi to arrive at wherein the information regarding the frequency resource is indicated by using a field in downlink control information from one or more parameters configured by higher layer signaling, in order to provide a reliable means implementing a reliable configuration method for an inter-slot frequency hopping feature.

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (USPGPub No. 2018/0323932) in view of Choi (USPGPub No. 20190109732 A1) and further in view of LG Electronics (LG Electronics, R1-1717961, “Support of long PUCCH over multiple slots for NR” cited in July 9, 2021 IDS).

In regards to claim 9, Huang is silent on the terminal according to claim 7, wherein the processor determines a pattern of the frequency hopping of the uplink control channel over the plurality of slots, regardless of whether or not the uplink control channel is being transmitted in a slot among the plurality of slots. Despite these differences similar features have been seen in other prior art involving inter-slot frequency hopping. LG in [Fig. 1] teaches where a pattern of a frequency hopping of the uplink control channel over the plurality of slots is determined, regardless of whether or not the uplink control channel is being transmitted in a slot among the plurality of slots.
Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify Huang to arrive at 7, wherein the processor determines a pattern of the frequency hopping of the uplink control channel over the plurality of slots, regardless of whether or not the uplink control channel is being transmitted in a slot among the plurality of slots, as similarly seen in LG, in order to provide flexibility in the configuration of frequency hopping resources.


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (USPGPub No. 2018/0323932) in view of Choi (USPGPub No. 20190109732 A1) and further in view of LG Electronics (LG Electronics, R1-1717961, “Support of long PUCCH over multiple slots for NR” cited in July 9, 2021).


In regards to claim 10, Huang is silent on the terminal according to claim 7, wherein the information regarding the frequency resource includes at least one of a first physical resource block index and a second-hop physical resource block index. Choi teaches in [Par. 142 – Par. 143] where information used to control an inter-slot frequency hopping feature is the same as information used to control an intra-slot frequency feature, start RB index, partial band index “[0142] Referring to FIG. 13, as an example of (dedicated) RRC signaling for intra-slot hopping configuration, the following information is transmitted through (dedicated) RRC signaling: the SRS configuration (allocation) start RB index=1, the SRS configuration (allocation) end RB index=17, the SRS BW=16 RBs, the number of configured SRS symbols in the SRS transmission slot=4, the start symbol position index of the configured SRS=8, the end symbol position index of the configured SRS=11, the partial band index=1, and the symbol hopping cycle=4 symbols[0143] Referring to FIG. 13, as an example of DCI signaling for inter-slot hopping configuration, the following information is transmitted through DCI signaling. [0144] The DCI for the first SRS slot may indicate the SRS start RB index=1, the SRS end RB index=65, the partial band index=1, the inter-slot hopping cycle: 2 SRS slots, etc. [0145] The DCI for the second SRS slot may indicate the SRS allocation start RB index=65, the SRS allocation end RB index=129, the partial band index=1, and the inter-slot hopping cycle: 2 SRS slots, etc.”)
Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify Huang in light of the teachings of Choi to arrive at wherein the information regarding the frequency resource includes at least one of a first resource block index and a second hop resource block index, in order to provide a reliable means implementing a reliable configuration method for an inter-slot frequency hopping feature.
The combined teachings of Huang in view of Choi is further silent on wherein the first resource block index and second hop resource block index are a first physical resource block index and physical second hop resource block index. Despite these differences similar features have been seen in other prior art involving allocating of resources. Kim teaches in [Par. 187] where it is known that an RB index may be a physical resource block index, “ [0187] In the above example, the RB index may be a physical resource block index (PRB) and the n parts may be determined according to the number of candidate transmission points which receives the PUCCH….”.
Thus it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify the resource allocation feature of Huang in view of Choi in light of the teachings of Kim to arrive at wherein the first resource block index and second hop resource block index are a first physical resource block index and physical second hop resource block index, in order to provide a benefit of allocating physical resources for transmission of the control channels.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476